UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
RANGA BRAHMAMDAM, M.D., Case No. 1:19-cv-152
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
TRIHEALTH, INC, et al., REPORT AND
Defendants RECOMMENDATION

Plaintiff initiated this employment discrimination action in February 2019, alleging
claims under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., 29 U.S.C. § 626, 42 U.S.C. § 1985, and state law. (Doc. 1). On July 3, 2019, plaintiff filed
an amended complaint, to which defendants Trihealth G, LLC and Trihealth, Inc. filed a joint
answer. (Docs. 8, 9). On September 24, 2019, defendants Trihealth G, LLC and Trihealth, Inc.
filed a motion for judgment on the pleadings. (Doc. 17). Thereafter, the Court granted
plaintiff's motion to file a second amended complaint. (Doc. 26). On February 24, 2020,
defendants Trihealth G, LLC and Trihealth Inc. filed an answer to the second amended
complaint. (Doc. 30). Plaintiff's second amended complaint supersedes the first amended
complaint and is the “legally operative complaint” in this matter. Scuba v. Wilkinson, No. 1:06-
cv-160, 2006 WL 2794939, at *2 (S.D. Ohio Sept. 27, 2006) (citing Parry v. Mohawk Motors of
Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000)).

Accordingly, it is RECOMMENDED that defendants Trihealth G, LLC and Trihealth,

Inc.’s motion for judgment on the pleadings (Doc. 17) be DENIED as MOOT.

Date: a [2 7/ ‘20 2o

     

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
RANGA BRAHMAMDAM, M.D., Case No: 1:19-cv-152
Plaintiff, Dlott, J.

Litkovitz, M.J.
VS.

TRIHEALTH, INC., et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
